817 So. 2d 934 (2002)
Miller SEABROOKS, Appellant,
v.
STATE of Florida, Appellee.
No. 4D02-1189.
District Court of Appeal of Florida, Fourth District.
May 15, 2002.
*935 Miller Seabrooks, Punta Gorda, pro se.
No appearance required for appellee.
PER CURIAM.
Appellant filed a motion to enforce a plea agreement after being sentenced for violating his probation. In it, he alleged that the trial court had ordered that he receive credit for gain time earned during his prior prison term. However, the Department of Corrections forfeited that credit. Appellant claims he is entitled to either the credit or resentencing in a manner that effectuates the intent of the court's order. He cites Wallace v. State, 793 So. 2d 78, 79 (Fla. 2d DCA 2001), as authority for the trial court to consider a "motion to enforce a plea agreement." While we acknowledge that the second district authorized the trial court to consider such a motion, under the Rules of Criminal Procedure, the only avenue available to appellant is rule 3.850. See Gadley v. State, 781 So. 2d 488 (Fla. 4th DCA 2001); Jenkins v. State, 625 So. 2d 88 (Fla. 1st DCA 1993). We therefore affirm without prejudice to appellant filing a proper rule 3.850 motion within thirty days of the date of this opinion.
GUNTHER, WARNER and GROSS, JJ., concur.